DETAILED ACTION

Response to Arguments

Applicant’s arguments, see Remarks pg. 8, filed 12/8/2021, with respect to the status of the claims are hereby acknowledged. 
Applicant’s Remarks, see Remarks pg. 8, filed 12/8/2021, with respect to the rejection of claims  
1, 3, 5, 7-8, 10, 12, 14-15, 17, and 19 under 35 U.S.C. 103 have been fully considered. The examiner notes that the applicant’s arguments are directed to newly amended limitations. Therefore, the examiner will rely on newly found prior art reference(s) in order to address the newly amended claim. 
Claim 8 as amended recites the same limitations as in claim 1 as amended. Therefore, claim 8 and associated dependent claims 12, 14, and 16 are not patentable for at least analogous reasons to those discussed below regarding the new grounds of rejection for claim 1.  Claim 15 as amended recites the same limitations as in claim 1 as amended. Therefore, claim 15 and associated dependent claims 17 and 19 are not patentable for at least analogous reasons to those discussed below regarding the new grounds of rejection for claim 1 as amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

With respect to newly amended limitations recited in independent claims 1, 8, 15, the claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a “simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported.”); see also MPEP §§ 714.02 and 2163.06 (“Applicant should ... specifically point out the support for any amendments made to the disclosure.”); and MPEP § 2163.04 states “If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). 
With respect to newly amended independent claims, the applicant pointed to Figures 10 and 15 for support of the newly amended limitations (i.e., displaying each of the plurality of transient comments at a unique initial random location on the display; and moving each of the plurality of transient comments away from its unique initial random location until the transient comment disappears from the display after a predefined time period). Whereas the applicant broadly cited support for the newly amended limitations, there does not appear to be a written description of the claim limitation as amended in the application as filed. 
First, Fig. 10 and 15 are disclosed in applicant’s specification as “FIG. 10 is a schematic diagram of a page on which user authorization is performed in a user terminal according to an embodiment of the 
Secondly, the applicant’s independent claim recites only after displaying real-time rankings, which appears to correspond to Fig. 15, then the newly amended limitations is performed (i.e., displaying each of the plurality of transient comments at a unique initial random location on the display; and moving each of the plurality of transient comments away from its unique initial random location until the transient comment disappears from the display after a predefined time period). However, neither one of the comments disclosed in Fig. 15 reveal any type of movement as claimed (i.e., moving each of the plurality of transient comments away from its unique initial random location until the transient comment disappears from the display after a predefined time period). At best, Fig. 15 discloses the display at particular positions in a display comprising player ranking. The examiner has reviewed the applicant’s disclosure and there does not appear to be support for the claims as amended. 
Therefore, the new claims provide a substantive change to the claims which require a different interpretation of the claims but the limitations do not appear in the applicant’s original specification and the applicant has not clearly pointed out where and/or how the originally filed disclosure supports the amendment(s). Correction is required.
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 7-8, 10, 12, 14-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Assa; Shmuel US 20130244784 A1 (hereafter Assa) and in further view of Jeffery; Mark John et al. US 20160260319 A1 (hereafter Jeffery) and in further view of Zalewski; Gary M. US 20090271821 A1 (hereafter Zalewski) and in further view of Goldman; Daniel M. et al. US 20110244954 A1 (hereafter .
Regarding claim 1, “a method, comprising: displaying, on a display that has a persistent connection to a computing device, access information that allows one or more user terminals to enter an interaction of a game application hosted by the computing device; receiving, by the computing device, one or more-user requests for entering the interaction in the game application, wherein the one or more user requests are initiated by respective user terminals that are located in proximity to the display by scanning the access information displayed on the display; in response to receiving the one or more user requests, causing to display on the display, by the computing device, a live broadcast page to one or more users corresponding to the respective user terminals that are located in proximity to the display for the interaction in the game application that displays identities of the one or more users corresponding to the respective user terminals that have joined the interaction, wherein the interaction in the game application is to be performed among the one or more users corresponding to the respective user terminals that are located in proximity to the display” Assa teaches all the elements except scanning the access information displayed on the display (see Assa para 193-207 – element 1103 display, element 1100 computing device enabling user terminals 1104  in the proximity of the display to request access a video game application provided via the computing device; In this case, modem 1100 provide the authorization to play the game and also provides any necessary game assets to the devices 1104a and 1104b. Additionally, modem 1100 or any of devices 1104a and 1104b can instruct modem 1100 to display the common part of the game on a screen 1103. As can be appreciated, users of devices 1104a and 1104b need not even know each other--they are connected by discovering the modem 1100 and each other via the Player App. Assa para 97, 135, 144, 190, 198 respective user terminals that are located in proximity to the display for the interaction in the game application that displays identities of the one or more users corresponding to the respective user terminals that have joined the interaction. Assa para 90-92 disclosing displaying players identify using 
	In an analogous art, Jeffery teaches the deficiency of Assa (Fig. 4, para 35, 39-44, 116 - For a sports motion game, for example, the user data 325 can include swing data for each shot made during the game, the player's current score, current level number, etc. The content database 335 can include text, graphical, video and other content for the display device 200 display software 220.  The code database 330 includes the codes 315 and the respective server ports of the WebSockets 350 that connect to a display, corresponding to a particular code 315.  The content database 335 contains customizable content for the respective display devices 200, given the request of the User 010 via a connected control device 100.  The control device 100 includes application software 106 and a camera 101 in order to scan the code 315, which preferably is in a matrix bar code format 225 on one of the display device 200, a code display device 210, or other medium 50; para 100 - users B and C are connected simultaneously to Display (Device) 2 whereas the Users B and C optionally (1) scanned the code 225 on the screen of the Display 2. Jeffery para 46-54 – utilizing a web page for displaying game content.
Regarding “pushing, by the computing device and to the display, an update message according to specified content related to the interaction in the game application for release on the live broadcast page for the interaction in the game application, the update message including (i) a  real time ranking of the users in the interaction in the game application that is performed among the users corresponding to the respective user terminals that are located in proximity to the display; and (ii) a plurality of transient comments made by one or more of the users from their respective user terminals; and updating, by the computing device and to the display, the live broadcast page for the interaction in the game application in real time according to the update message to display the real time ranking and the plurality of transient comments overlaid on the real time rankings, further comprising: displaying each of the plurality of transient comments at a unique initial random location on the display; and moving each of the plurality of transient comments away from its unique initial random location until the transient comment disappears from the display after a predefined time period” Assa disclosing game layout display and tracking user scores, ranking participants, (para 93, 98, 126-138, 170-179, 189-194, 233, 234, 254; Assa para 117, 119,208- game related control messages); (Assa para 194 and wherein only players in the vicinity can play the game; para 252 SGH speed games require real-time recognition; para 116, 208, 230 game content displayed on a page which is broadcast.). Assa and Jeffery do not disclose the limitation relating to “a plurality of transient comments made by one or more of the users from their respective user terminals” and display of “the plurality of transient comments overlaid on the real time rankings” and “displaying each of the plurality of transient comments at a unique initial random location on the display; and moving each of the plurality of transient comments away from its unique initial random location until the transient comment disappears from the display after a predefined time period.”
In an analogous art, Zalewski regarding the deficiency of Assa and Jeffery, Zalewski teaches that during a video game interactive session between multiple players sharing the same video screen and utilizing game controllers for inputting comments (Fig. 1A-1C, 3A-3C and 4A-4C and para 30-31, 34, 48, 54, 58-61). Zalewski teaches the players’ comments are overlaid on the interactive content and wherein the score of each player based on rank is displayed with the interactive content as a voice bubble (Fig. 1A-1C, 3A-3C and 4A-4C and para 48, 54, 58). Therefore, a person of ordinary skill in the art would have reasonably inferred that combining the comments overlaid on the interactive screen includes overlaying comments on the area comprising score of each player based on rank as the score is part of the interactive region.  
displaying each of the plurality of transient comments at a unique initial random location on the display; and moving each of the plurality of transient comments away from its unique initial random location until the transient comment disappears from the display after a predefined time period.” With respect to interpretation of the term “transient” when disclosing a user’s comment is displayed with a voice bubble, a person of ordinary skill in the art would have reasonably inferred that a comment is user invoked such that it is not persistent and is temporary (see Zalewski para 0054). The inference is further clarified wherein Goldman para 92 teaches user’s picture may be mapped onto the avatar's face and the user's voice and text communications may be represented by the avatar's facial and lip movements or by other representations (such as streams of light or text bubbles) in proximity to the avatar 2010. A person or ordinary skill in the art would reasonably infer that any proximity to the avatar could be selected based on the designer’s choice which could program to generate a random position in proximity to the avatar including on the player icon/avatar (as will be further supported by Kojo below). Furthermore, Goldman teaches the avatar’s position moves such that a person of ordinary skill in the art would reasonably infer that the text bubbles in proximity to the avatar would also move (Goldman para 0092). With respect to the term transient, the user comments not permanent and change as the text expressions change. 
More importantly, the inference made based on the teachings of Zalewski and Goldman is further supported wherein Gupta teaches displaying a leaderboard comprising a player avatar and chat messages (Gupta para 0016). 
The motivation to modify Assa, Jeffery, Zalewski, Goldman and Gupta is further evidenced by Kojo. Kojo teaches a waiting room comprising all waiting players before a game begins (para 70-72). Wherein Kojo Fig. 16 element 301 and para 88 teaches comments are displayed in proximity to a player icon/avatar and in a random location as no two comments are placed in the same position relative to the player icon/avatar. Kojo further teaches a player ranking may be displayed on an icon (para 145). Therefore, a 
Note: The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in order to avoid duplicative references KWON; Seung Jo et al. US 20130194280 A1 – Fig. 16 disclosing movement of avatar and associated text bubble (similar to Goldman as discussed above)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Assa’s comprising a display device, such as a television, and a computing device, which enables mobile client devices, in proximity to the television device, to wirelessly check-in and be presented with messages for available digital media applications for request via the television internet application by further incorporating known elements of Jeffery’s invention for enabling mobile client devices, in proximity to the display device, to wirelessly check-in in order to activate a multiplayer game in real-time live broadcast in order to deliver a synchronized presentation of content and group messages to the identified users at particular locations of the devices and allow the users of mobile devices to access video game applications to request and to be able to participate in multiplayer video games in a group setting. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Assa and Jeffery by further incorporating known elements of Zalewski for enabling client devices to participate in a group video game comprising a local game console and wherein during a video game interactive session between multiple players sharing the same video screen and utilizing game controllers for inputting comments that may be overlaid in the score board  of each participating player displayed in an interactive area in order to deliver a synchronized 
Regarding claim 3, “wherein the step of in response to receiving the user request for triggering an interactive live broadcast in the network application, obtaining from a server end a live broadcast page for interaction in the network application, comprises: initiating a network application resource request to the server end; receiving a network application resource that is returned by the server end in response to the resource request; and obtaining the live broadcast page in the display terminal by loading the network application resource” wherein “in response to receiving the user request for triggering an interactive live broadcast in the network application” is interpreted as transmitting the user request in order to trigger (i.e., activate) the interactive live broadcast in the application used to present the content (i.e., browser discussed in the rejection of claim 1) and is further rejected on obviousness grounds as discussed in the rejection of claim 1 based on the combination of Assa, Jeffery, Zalewski and Goldman and Gupta wherein the combination of references as discussed in the rejection of claim 1 enable viewers in proximity to each 
Regarding claim 5, “wherein the step of updating the live broadcast page for the interaction in the game application in real time according to the update message comprises: obtaining, from the update message, the change in user number in the interaction, and updating, in real time according to the change in the user number, identifiers of the users displayed on the live broadcast page” is further rejected on obviousness grounds as discussed in the rejection of claims 1, 4 wherein Goldman further teaches (para 95, 100 – once user joins the interactive application then his metadata is updated to allow the graphical representation to be displayed on the user’s associated avatar and the participating “user list” is updated wherein the dictionary definition of a list comprises number of names. Furthermore, Assa discloses tracking use scores and ranking participants (para 93, 98, 126, 189, 233, 234, 254) which a person of 
Regarding claim 7, “wherein the specified content for release comprises a comment made on the interaction, and the step of updating on the live broadcast page for the interaction in the game application in real time according to the update message comprises: obtaining, from the update message, respective comments made by one or more of the users on the live broadcast page;  generating barrage data corresponding to the respective comments;  and displaying the barrage data on the live broadcast page” is further rejected on obviousness grounds as discussed in the rejection of claim 1 based on the combination of  Assa, Jeffery, Zalewski, Goldman, Gupta, and Kojo wherein Goldman further teaches para 61 and 71 allows participants to receive update messages to notify the user of real time scores for players or to allow users within the social venue to obtain a visual perspective of such communication, the present invention--preferably using the application programming interfaces of any linked extrinsic social networks--tracks the communications made by all users within the social venue (i.e., barrage data corresponding to the respective comments), and provides visual overlays of the communications. In one embodiment, the communications comprise public posts or chat messages made by users in and through their extrinsic social network. In another embodiment, the communications comprise live voice communications between users in the social venue. The social media platform then displays visual overlays within the social venue to represent those communications to or from users in the social venue.
Regarding the computing device claims 8, 10, 12, 14, are rejected on obviousness grounds as discussed in the rejection of method claims and 1, 3, 5, 7 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1, 3, 5, 7 and because the steps of the method are easily converted into elements of a computer device implemented methods by one of ordinary skill in the art. 
Regarding the non-transitory computer readable storage claims 15, 17, 19 are rejected on obviousness grounds as discussed in the rejection of method claims and 1, 3, 5, 7 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1, 3, 5, 7 and because the steps of the method are easily converted into elements of a non-transitory computer readable storage by one of ordinary skill in the art. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in order to avoid duplicative references KWON; Seung Jo et al. US 20130194280 A1 – Fig. 16 disclosing movement of avatar and associated text bubble (similar to Goldman as discussed above)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421